RULEY, JUDGE:
At 11:40 p.m. on January 13, 1980, the claimant was driving his automobile south on W.Va. Route 119 in Kanawha County when his right front wheel struck a large pothole. The claimant seeks to *254recover damages in the sum of $103.66 for a damaged tire and a lost wheel cover.
The State neither insures nor guarantees the safety of motorists traveling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the respondent to be held liable for damages caused by potholes, the claimant must prove that the respondent had actual or constructive knowledge of the existence of the pothole and a reasonable amount of time to take suitable corrective action. Davis v. Dept. of Highways, 11 Ct.Cl. 150 (1976). Since the claimant did not meet that burden of proof, this claim must be denied.
Claim disallowed.